Leventritt, J.
An action for work, labor and services was brought against the defendants as copartners. If any liability existed on their part for breach of the contract, it was joint and required a judgment against both in their partnership capacity. The justice halved the amount sued for and rendered judgment for that half against the defendant Charles Murray, he being the only one served. It is obvious that there must be a reversal. There is no authority for such a division or for the individual judgment given. It did not require personal service on the other defendant, to give the court jurisdiction of the partnership, and the liability being a partnership liability could not be enforced against a member individually until after the partnership assets had been exhausted. Neither on the pleadings nor on the proof" were the plaintiffs entitled to the judgment obtained either as to. form or amount. There must be a new trial.
Judgment reversed and a new trial ordered, with costs to appellants to abide the event.
Freedman, P. J., and MacLean, J., concur.
Judgment reversed and new trial ordered, with costs to appellants to abide event.